67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Nat BROWN, Appellant,v.Mr. TERRY, Warden, Cummins Unit, Arkansas Department ofCorrection;  Major Hall, Cummins Unit, Arkansas Departmentof Correction;  Rick Toney, Assistant Warden, Cummins Unit,Arkansas Department of Correction;  Lay, Warden, CumminsUnit, Arkansas Department of Correction;  Larry Norris,Director, Arkansas Department of Correction, Appellees.
No. 95-1435.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 6, 1995.Filed:  Sept. 27, 1995.

Before WOLLMAN, MAGILL, AND HANSEN, Circuit Judges.
PER CURIAM.


1
Nat Brown, a white Arkansas inmate, brought a 42 U.S.C. Sec. 1983 action claiming racial discrimination based on what he viewed as the disproportionately large number of black inmates in the prison.  The district court1 dismissed Brown's complaint because it "set[ ] forth no arguable legal theory or facts which [were] actionable."  Brown appeals.


2
We find no abuse of discretion in the dismissal of this complaint as frivolous under 28 U.S.C. Sec. 1915(d), because Brown's claims regarding the living conditions at the prison do not allege violations of any constitutional right.  See Denton v. Hernandez, 504 U.S. 25, 33 (1992) (standard of review);  Neitzke v. Williams, 490 U.S. 319, 325 (1989) (section 1915(d) dismissal proper if complaint lacks arguable basis in law or fact).  Brown's conclusory allegation of bias on the district court's part is without merit.


3
Accordingly, we affirm the judgment of the district court for the reasons set forth below.  See 8th Cir.  R. 47B.



1
 The Honorable Elsijane Trimble Roy, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas